240 Ga. 468 (1978)
241 S.E.2d 224
SCHNEIDER
v.
SPIVEY.
33016.
Supreme Court of Georgia.
Submitted November 28, 1977.
Decided January 4, 1978.
Hendrix & Shea, John W. Hendrix, for appellant.
Pierce, Ranitz, Mahoney & Forbes, Herman H. Coolidge, Jr., for appellee.
JORDAN, Justice.
This is an appeal from an order reducing appellee's child support payments.
Appellant and appellee were divorced in 1964, appellant being awarded custody of the four minor children and $145 per month for support of the children. In 1974 appellant brought her petition for modification of child support and obtained an increase to $35 per week per child. This judgment was affirmed by this court in Spivey v. Schneider, 234 Ga. 687 (217 SE2d 251) (1975). In 1976 appellee brought his petition for modification and obtained an order of Chatham Superior Court dated May 25, 1977, reducing the payments to $17.50 per week per child. Appellant appeals from this order.
1. A review of this record amply supports the conclusion by the trial court that there has been a substantial decrease in the financial status of the appellee, and the trial court did not err in ordering a *469 reduction in the payments. Heidt v. Heidt, 225 Ga. 719, 720 (171 SE2d 270) (1969).
2. Appellant contends that the trial court erred in overruling her objections to the failure of appellee to produce certain documents. Code Ann. § 81A-126 (b) (1) provides that the parties may obtain discovery of any matter which is "relevant to the subject matter involved in the pending action . . ." After hearing from counsel concerning the notice to produce the trial court ruled that certain items which appellee failed to produce were not "germane to this issue." We find no abuse of discretion on the part of the trial court in so holding.
Judgment affirmed. All the Justices concur.